Citation Nr: 0705658	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for a right shoulder condition has been 
received.

2.  Entitlement to service connection for acquired 
psychiatric disorders.

3.  Entitlement to service connection for bilateral bone 
spurs in heels.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for a right elbow 
condition.

6.  Entitlement to service connection for a left elbow 
condition.

7.  Entitlement to service connection for a right knee 
condition.

8.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
November 1987.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision, in which the RO 
denied the veteran service connection for depression, bipolar 
disorder, and panic attacks; bilateral bone spurs in heels; 
arthritis; a right elbow condition; a left elbow condition; a 
right knee condition; a neck condition; and declined to 
reopen the veteran's claim for service connection for a right 
shoulder condition.  The veteran filed a notice of 
disagreement (NOD) in October 2003, and the RO issued a 
statement of the case (SOC) in January 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in April 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In June 1997, the RO denied the veteran's claim for 
service connection for a right shoulder injury.  The veteran 
did not appeal this decision.  

3.  The evidence received since the June 1997 decision is 
cumulative or redundant of evidence previously of record, or 
does not relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.

4.  Acquired psychiatric disorders were first diagnosed more 
than one year after her discharge from service, and there is 
no competent evidence or opinion of a medical relationship 
between an acquired psychiatric disorder and service.

5.  There is no competent evidence establishing that the 
veteran has current bilateral bone spurs in heels.

6.  Arthritis was first diagnosed more than one year after 
her discharge from service, and there is no competent 
evidence or opinion of a medical relationship between 
arthritis and service.

7.  There is no competent evidence establishing that the 
veteran has a current right elbow disability.

8.  There is no competent evidence establishing that the 
veteran has a current left elbow disability.

9.  There is no competent evidence establishing that the 
veteran has a current right knee disability.

10.  There is no competent evidence establishing that the 
veteran has a current neck disability.


CONCLUSIONS OF LAW

1.  The RO's June 1997 denial of service connection for a 
right shoulder injury is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
right shoulder condition are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for acquired 
psychiatric disorders are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

4.  The criteria for service connection for bilateral bone 
spurs in heels are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

5.  The criteria for service connection for arthritis are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

6.  The criteria for service connection for a right elbow 
condition are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

7.  The criteria for service connection for a left elbow 
condition are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

8.  The criteria for service connection for a right knee 
condition are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

9.  The criteria for service connection for a neck condition 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In February 2005, during the pendancy of this appeal, the RO 
sent the appellant a notice letter informing her that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also explained the type of evidence needed to establish 
each element of a claim for service connection, as well as 
explained what constitutes new and material evidence to 
reopen such a claim (thus meeting the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) that a veteran must be 
notified of both the criteria to reopen a claim for service 
connection and to establish the underlying claim therefor).  
After this letter, the appellant and her representative were 
afforded an opportunity to respond before the RO 
readjudicated the claims (as reflected in the March 2006 
supplemental SOC (SSOC)).  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claims herein decided, and 
has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the post-rating notice letter, 
dated in February 2005, satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The February 2005 letter advised that VA is required to make 
reasonable efforts to obtain military medical records, VA 
medical records, records from the Social Security 
Administration, or records from other Federal agencies and to 
make reasonable efforts to obtain relevant records not held 
by a Federal agency.  The letter specifically advised the 
appellant, "[i]f there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
document meeting the VCAA's notice requirements was provided 
to the appellant after the rating action on appeal.  However, 
the Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
indicated above, the RO gave the appellant notice of what was 
required to substantiate her claim, and the appellant was 
afforded an opportunity to submit information and evidence 
pertinent to her claim via the February 2005 letter.  
Following the issuance of the February 2005 letter, the 
appellant was afforded an opportunity to present information 
or evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in March 2006.  Neither in 
response to the document cited above, nor at any other point 
during the pendency of this appeal, has the appellant 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letter identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in an August 2006 letter, after the 
original adjudication of the veteran's claims; as with the 
earlier document, the Board finds that the timing of that 
notice is not prejudicial to the veteran.  In any event, the 
Board notes that the decision herein denies the claims for 
service connection and declines to reopen the veteran's claim 
for service connection for a right shoulder condition.  In 
each case, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The Board notes that the only 
service medical records of record are the veteran's 
separation Report of Medical History and separation Report of 
Medical Examination.  The claims file indicates that in June 
2005, the National Personnel Records Center (NPRC) notified 
the RO that any additional service medical records were not 
available.  In January 2006, the RO notified the veteran that 
they were unable to obtain any outstanding service medical 
records and requested that she submit any alternate records.  
In May 2005, the RO also requested lay statements from people 
whom the veteran noted to be aware of the incurrence of her 
claimed disabilities.  There was no response from this 
request; neither did the veteran respond to the January 2006 
letter with alternative records.  Therefore, the Board finds 
that any outstanding service medical records are not 
available and VA has notified the veteran and has attempted 
to assist the veteran in submitting alternative records.  The 
RO also obtained the veteran's VA and private medical 
providers that the appellant identified as having relevant 
records.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the claims.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A.  Petition to Reopen Claim for
Service Connection for a Right Shoulder Condition

The veteran's claim for service connection for a right 
shoulder condition previously was considered and denied.  In 
a June 1997 decision, the RO denied the veteran's claim for 
service connection for a right shoulder injury.  The evidence 
of record then consisted of the veteran's service medical 
records, which did not indicate that the veteran complained 
of or received treatment for a right shoulder injury or 
condition.  

In the June 1997 decision, the RO denied the veteran's claim 
for a right shoulder injury on the basis that there was no 
record of a right shoulder injury showing a chronic 
disability subject to service connection.  The veteran did 
not appeal this decision.  Hence, that decision is final as 
to the evidence of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
38 U.S.C.A. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed a current claim for service connection for 
a right shoulder condition in June 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for a right shoulder condition.

A May 2003 VA treatment record shows a diagnosis of bilateral 
shoulder pain after a trauma.  A June 2003 VA treatment 
record shows that the veteran complained of bilateral 
shoulder pain.  

The above-mentioned evidence only shows that the veteran has 
current right shoulder pain, but does not relate the 
veteran's pain to her service.  In addition, the Board notes 
that complaints of pain, alone, without evidence of 
underlying pathology, do not constitute a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Thus, 
the additional evidence associated with the claims file since 
the RO's prior denial is cumulative or redundant of evidence 
previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right shoulder condition, or raise a 
reasonable possibility of substantiating the claim.  In this 
regard, the additional evidence still does not establish that 
the veteran has a current chronic disability related to her 
service.  In the absence of objective evidence of a current 
disability and a relationship to her service, service 
connection may not be granted.

The only other evidence added to the record consists of the 
veteran's assertions as stated in her June 2003 claim.  
However, the veteran is not shown to possess the appropriate 
medical expertise and training to competently offer a 
probative opinion as to whether she has a disability and 
whether a current disability is medically related to service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, any 
statements purporting to do so cannot constitute material 
evidence.  Where as here, the claim turns on a medical 
matter, unsupported lay statements without more, even if new, 
can never serve as a predicate to reopen a previously-
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims file since the 
June 1997 RO denial constitutes new and material evidence to 
reopen the claim for service connection for a right shoulder 
condition.  As such, the RO's June 1997 decision, remains 
final, and the appeal must be denied.  As the veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

B.  Acquired Psychiatric Disorders

The veteran asserts that her acquired psychiatric disorders 
are related to her service.  After review of the evidence of 
record, however, the Board finds that service connection for 
the veteran's acquired psychiatric disorders is not 
warranted.

The veteran's service medical records are devoid of any 
notation as to complaints, findings, or diagnosis of a 
psychiatric disorder.  Thus, no psychiatric disorder was 
shown in service.

Post service, a May 2002 letter from a private social worker, 
L.W., MSW, states that the veteran was treated for 
depression, anxiety, and panic attacks, from May 1997 until 
February 2001.

VA treatment records dated from April 1997 to September 1998, 
and from March 2002 to May 2003 show treatment for 
psychiatric disorders.  The April 1997 record shows an Axis I 
diagnosis of bipolar disorder, depressed, and marijuana 
abuse.  A May 1997 record shows Axis I diagnoses of 
adjustment disorder with mixed emotional features secondary 
to murder of the veteran's nephew; bipolar affective 
disorder; and panic disorder.  A September 1998 record shows 
a diagnosis of panic attack.  Another September 1998 record 
also shows Axis I diagnoses of panic disorder and bipolar 
disorder by history.  A March 2002 record indicates diagnoses 
of bipolar disorder; rule out panic disorder; and rule out 
seizure disorder.  The remaining records show a diagnosis of 
bipolar disorder.

The diagnosed acquired psychiatric disorders include bipolar 
disorder, marijuana use, adjustment disorder with mixed 
emotional features, and panic disorder.  The Board notes that 
the earliest post-service evidence of diagnoses of acquired 
psychiatric disorders, which were bipolar disorder and 
marijuana use, is the April 1997 VA treatment record 
reflecting such diagnoses, and this is 10 years after the 
veteran's discharge from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Moreover, although the veteran asserts that her acquired 
psychiatric disorders are related to service, there is no 
competent medical evidence or opinion even suggesting a 
relationship between any of the veteran's current acquired 
psychiatric disorders and her service, and neither the 
veteran nor her representative has presented, identified, or 
even alluded to the existence of any such evidence or 
opinion.

C.  Bilateral Bone Spurs in Heels

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for bilateral bone spurs in heels is not 
warranted.  

The veteran's service medical records do not show any 
findings or diagnoses of bilateral bone spurs in heels.  The 
separation Report of Examination indicates that the veteran's 
feet were normal.  Post service, the veteran's VA treatment 
records dated from April 1997 to September 1998, and from 
March 2002 to May 2003, are of record, but do not show any 
complaints, treatment, or diagnoses of bilateral bone spurs 
in heels.

The Board finds that the medical evidence in this case fails 
to establish the veteran has current bilateral bone spurs in 
heels, and neither she nor her representative has presented, 
identified, or even alluded to the existence of any such 
evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1131.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for bilateral bone spurs in heels must be denied 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

D.  Arthritis

The veteran asserts that her arthritis is related to an 
accident in service.  After review of the evidence of record, 
however, the Board finds that service connection for the 
veteran's arthritis is not warranted.

The veteran's service medical records are devoid of any 
notation as to findings or diagnosis of arthritis.  Her 
separation Report of Medical History shows that she 
complained of swollen or painful joints and broken bones.  
However, no diagnosis was rendered.  Thus, no arthritis was 
shown in service.

The earliest post-service evidence of a diagnosis of 
arthritis is in a March 2002 VA treatment record that shows a 
diagnosis of generalized osteoarthrosis.  An August 2002 VA 
treatment record reveals a diagnosis of multiple joint 
degenerative joint disease (DJD).  The Board notes that the 
March 2002 diagnosis is more than one year after the 
veteran's discharge from service.

Moreover, although the veteran asserts that her arthritis is 
related to an injury in service, there is no competent 
medical evidence or opinion even suggesting a relationship 
between the veteran's current arthritis and her service, and 
neither the veteran nor her representative has presented, 
identified, or even alluded to the existence of any such 
evidence or opinion.

E.  Right and Left Elbow Conditions,
Right Knee Condition, and Neck Condition

The veteran asserts that her right and left elbow conditions, 
right knee condition, and neck condition are related to an 
accident in service.  After review of the evidence of record, 
however, the Board finds that service connection for the 
veteran's right and left elbow conditions, her right knee 
condition, and her neck condition is not warranted.

The veteran's service medical records are devoid of any 
notation as to complaint, findings, or diagnosis of a right 
or left elbow condition, a right knee condition, or a neck 
condition.  The separation examination shows that her upper 
and lower extremities and spine were normal.

Post-service VA treatment records dated from April 1997 to 
September 1998, and from March 2002 to May 2003, are of 
record, but do not show any complaints, treatment, or 
diagnoses of a right or left elbow condition or a right knee 
condition.  A June 2003 VA record shows that the veteran 
complained of pain radiating from her neck to shoulder with 
tingling.  No diagnosis was given.

The Board finds that the medical evidence in this case fails 
to establish the veteran has a current right or left elbow 
condition, a right knee condition, or a neck condition, and 
neither she nor her representative has presented, identified, 
or even alluded to the existence of any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for right elbow and left elbow conditions, a right 
knee condition, and a neck condition must be denied because 
the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

In addition, the Board notes that in her June 2003 claim, the 
veteran asserted that she has arthritis in her bilateral 
elbows, right knee, and her neck.  A March 2002 VA treatment 
record shows a diagnosis of generalized osteoarthrosis and an 
August 2002 VA treatment record reveals a diagnosis of 
multiple joint DJD.  Although the joints affected by the 
arthritis are not indicated in the medical records, even if 
the veteran's bilateral elbows, right knee, and neck are 
currently affected by arthritis, the Board notes that the 
March 2002 diagnosis is more than one year after the 
veteran's discharge from service.  In addition, there is no 
competent medical evidence or opinion even suggesting a 
relationship between the veteran's current arthritis and her 
service, and neither the veteran nor her representative has 
presented, identified, or even alluded to the existence of 
any such evidence or opinion.  Therefore, service connection 
for the veteran's right and left elbow condition, right knee 
condition, and neck condition is not warranted.

F.  All Service Connection Claims

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that she has an acquired 
psychiatric disorder; bilateral bone spurs in heels; 
arthritis; and right elbow, left elbow, right knee, and neck 
conditions that are related to service, these claims turn on 
the matter of medical relationship, or nexus.  As a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, the claims for service 
connection for acquired psychiatric disorders; bilateral bone 
spurs in heels; arthritis; right elbow, left elbow, right 
knee, and neck conditions must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, in the absence of any competent 
evidence to support any of the claims, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

As new and material evidence to reopen the claim of service 
connection for a right shoulder condition has not been 
received, the appeal as to this matter is denied.

Service connection for acquired psychiatric disorders is 
denied.

Service connection for bilateral bone spurs in heels is 
denied.

Service connection for arthritis is denied.

Service connection for a right elbow condition is denied.

Service connection for a left elbow condition is denied.

Service connection for a right knee condition is denied.

Service connection for a neck condition is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


